DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, it is unclear how the base includes the nozzle extending from the third fluid port 
towards the first fluid port, when from the drawings it appears the third port 44 has the nozzle 52 and the specification refers to the base as element 30 with base flange 100.  It appears that the nozzle extends from the second flange 62 or second end of the body 68 in fig. 9.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tash et al. 4,963,073.
In regard to claim 1, Tash et al. discloses a fluid conduit, comprising a body 12;
a first conduit portion 46 connected to the body 12; a second conduit portion 44 connected to the body 12; and a base 20 connected to the second conduit portion 44;
wherein the body 12, the first conduit portion 46, the second conduit portion 44, and the base 20 are formed as a monolithic component (“via additive manufacturing” is considered an intended use limitation that carries little patentable weight in an apparatus claim), the first conduit portion 46 is connected to a first fluid port 16 of the body; the second conduit portion 44 is connected to a second fluid port 10 of the body; the body includes a third fluid port 14 configured for connection (via threads 26) with a fluid pump; and includes a nozzle 32 connected to and/or extending from the third port 14 towards the first fluid port 16.
In regard to claim 2, the first conduit portion 46, the first fluid port 16, the third fluid port 14 and the nozzle 32 are aligned with a longitudinal axis of the body;
A longitudinal axis of the second conduit portion 44 extends through the nozzle 32; and 
The longitudinal axis of the body 12 is substantially perpendicular to the longitudinal axis of the second conduit portion 44.

In regard to claim 8, wherein the nozzle 32 extends at least partially into the internal fluid passage 40.
In regard to claim 9, wherein the nozzle includes a tapered portion that tapers radially inward toward the first fluid port 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tash et al. 4,963,073 in view of Klein 2014/0196809.
Tash et al. discloses a fluid conduit as described above, but does not disclose the conduit 
as having a teardrop configuration. Klein teaches that providing conduits with either a cylindrical (fig. 1) or a tear drop shape (fig. 2) is common and well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art to modify the cylindrical shape of the conduit of Tash et al. to be a tear drop shape because inasmuch as the references disclose these In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Allowable Subject Matter
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the withdrawn method claims, in the remarks submitted on 3/10/21, Applicant 
requests the rejoinder of the method claims because the method claims have been amended to include subject matter similar to that of claim 1, However, the amended claims submitted on 3/10/21 do not include amendments to the method claims and therefore the method claims remain withdrawn.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DAVID BOCHNA/Primary Examiner, Art Unit 3679